DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response After Final Office Action submitted on February 22, 2021 and Applicant Initiated Interview of March 11, 2021.  Claims 1-19 submitted April 14, 2020 are pending in the case. Claims 1, 9, and 17 are independent claims.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Marcus A. Fischer (Registration No. 61,201) on March 11, 2021.
The application has been amended as follows:
	
1. (Currently Amended) A method for realizing a snapshot of packet intermediate data via a micro engine (ME), comprising:
performing, through debugging instructions, a snapshot of packet intermediate data to obtain packet snapshot data; and
storing and outputting the packet snapshot data according to a software command, so as to move and store the packet snapshot data to an external memory outside the ME, enabling bus-out of the packet snapshot data through the external memory,
wherein the storing and outputting the packet snapshot data according to the software command further comprises:
after the ME enters a snapshot external transmission mode, reading segments of the packet snapshot data in a snapshot cache of the ME from a first address to a last address; wherein the packet snapshot data is data obtained after the packet intermediate data is completely moved and thus the snapshot is completed;
transmitting the segments of the packet snapshot data to the external memory, after receiving the segments of the packet snapshot data, reporting, by the external memory, a completion signal to a software driver, wherein the completion signal indicates that transfer of the packet snapshot data is completed; and
after receiving the completion signal, reading, by the software driver, the packet snapshot data from the external memory so as to complete output of the whole snapshot; and
wherein after the ME enters the snapshot external transmission mode, the reading the segments of the packet snapshot data in the snapshot cache of the ME from the first address to the last address further comprises:
after the ME enters the snapshot external transmission mode, reading, by a packet scheduling module, the segments of the packet snapshot data in sequence from an address 0 to an address N-1; and
after each segment of the packet snapshot data is read out, correspondingly adding, by the packet scheduling module, address information to the segment of the packet snapshot data according to a read-out sequence, and storing the segments of the packet snapshot data in the external memory successively.

3. (Currently Amended) The method according to claim 2, wherein the performing, through the debugging instructions, the snapshot of the packet intermediate data to obtain the packet snapshot data further comprises:
executing the debugging instructions, extracting the packet intermediate data stored in a packet memory, and moving the packet intermediate data to the

4. (Currently Amended) The method according to claim 2, wherein the performing, through the debugging instructions, the snapshot of the packet intermediate data to obtain the packet snapshot data further comprises:
issuing, by [[a]]the software driver, a command to the ME to make the ME enter a debugging mode, starting, by a pipeline, to execute the debugging instructions, wherein execution of each debugging instruction results in transfer of a part of the packet intermediate data; and
moving the packet intermediate data from a first address of the packet memory to a last address of the packet memory so as to complete the snapshot of the packet intermediate data, wherein the packet intermediate data is moved and stored from a packet memory to the



7. (Cancelled) 

8. (Currently Amended) The method according to claim 1, wherein the software command comprises at least one snapshot read command issued to the ME by the software driver;
the snapshot read command comprises: a read command and read address information for the external memory;
each snapshot read command corresponds to one storage address of the external memory, and corresponds to one snapshot data segment; and
the packet snapshot data has a fixed length and comprises N segments, and the packet snapshot data is completely read out by N-times reading of the software driver.

9. (Currently Amended) A device for realizing a snapshot of packet intermediate data via a micro engine (ME), comprising: the ME, a software driver, and an external memory outside the ME; 
wherein the ME is configured to perform, through debugging instructions, a snapshot of packet intermediate data to obtain packet snapshot data, and store, according to a software command issued by the software driver, the packet snapshot data in the external memory for output;
wherein the software driver is configured to issue the software command to the ME;
;
wherein the ME further comprises: a snapshot cache, which is configured to, after the ME executes the debugging instructions and extracts the packet intermediate data stored in a packet memory, store the packet intermediate data moved from the packet memory;
wherein the ME is further configured to, after entering a snapshot external transmission mode, read segments of the packet snapshot data in the snapshot cache of the ME from a first address to a last address; wherein after the packet intermediate data is completely moved and thus the snapshot is completed, the packet snapshot data is data obtained after the packet intermediate data is completely moved and thus the snapshot is completed;
wherein the external memory is further configured to, after receiving the segments of the packet snapshot data, report a completion signal to the software driver, wherein the completion signal indicates that transfer of the packet snapshot data is completed;
wherein the software driver is further configured to, after receiving the completion signal, read the packet snapshot data from the external memory so as to complete output of the whole snapshot; and
wherein the ME further comprises a packet scheduling module, which is configured to, after the ME enters the snapshot external transmission mode, read the segments of the packet snapshot data in sequence from an address 0 to an address N-1, and after each segment of the packet snapshot data is read out, correspondingly add address information to the segment of the packet snapshot data according to a read-out sequence, and store the segments of the packet snapshot data in the external memory successively.

11. (Currently Amended) The device according to claim 10, wherein the


12. (Currently Amended) The device according to claim 10, 
wherein the ME further comprises[[:]] a pipeline
wherein the pipeline is configured to, after the software driver issues a command to the ME to make the ME enter a debugging mode, start to execute the debugging instructions, wherein execution of each debugging instruction results in transfer of a part of the packet intermediate data; and
wherein the snapshot cache is further configured to of the packet memory to a last address of the packet memory so as to complete the snapshot of the packet intermediate data.

14. (Cancelled) 

15. (Cancelled) 

16. (Currently Amended) The device according to claim [[14]] 9, wherein the software command comprises at least one snapshot read command issued to the ME by the software driver;
the snapshot read command comprises: a read command and read address information for the external memory;
each snapshot read command corresponds to one storage address of the external memory, and corresponds to one snapshot data segment; and
the packet snapshot data has a fixed length and comprises N segments, and the packet snapshot data is completely read out by N-times reading of the software driver.

17. (Currently Amended) A non-transitory computer storage medium having stored therein computer-executable instructions that, when executed by a processor, cause the processor to execute a method for realizing a snapshot of packet intermediate data via a micro engine (ME), the method comprising:
performing, through debugging instructions, a snapshot of packet intermediate data to obtain packet snapshot data; and
,
wherein the storing and outputting the packet snapshot data according to the software command further comprises:
after the ME enters a snapshot external transmission mode, reading segments of the packet snapshot data in a snapshot cache of the ME from a first address to a last address; wherein the packet snapshot data is data obtained after the packet intermediate data is completely moved and thus the snapshot is completed;
transmitting the segments of the packet snapshot data to the external memory, after receiving the segments of the packet snapshot data, reporting, by the external memory, a completion signal to a software driver, wherein the completion signal indicates that transfer of the packet snapshot data is completed; and
after receiving the completion signal, reading, by the software driver, the packet snapshot data from the external memory so as to complete output of the whole snapshot; and
wherein after the ME enters the snapshot external transmission mode, the reading the segments of the packet snapshot data in the snapshot cache of the ME from the first address to the last address further comprises:
after the ME enters the snapshot external transmission mode, reading, by a packet scheduling module, the segments of the packet snapshot data in sequence from an address 0 to an address N-1; and
after each segment of the packet snapshot data is read out, correspondingly adding, by the packet scheduling module, address information to the segment of the packet snapshot data according to a read-out sequence, and storing the segments of the packet snapshot data in the external memory successively. 

Allowable Subject Matter
Claims  1-5, 8-13, and 16-19 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 9, and 17 in Examiner’s Amendment given above, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A method for realizing a snapshot of packet intermediate data via a micro engine (ME), comprising:
performing, through debugging instructions, a snapshot of packet intermediate data to obtain packet snapshot data; and
storing and outputting the packet snapshot data according to a software command, so as to move and store the packet snapshot data to an external memory outside the ME, enabling bus-out of the packet snapshot data through the external memory,

after the ME enters a snapshot external transmission mode, reading segments of the packet snapshot data in a snapshot cache of the ME from a first address to a last address; wherein the packet snapshot data is data obtained after the packet intermediate data is completely moved and thus the snapshot is completed;
transmitting the segments of the packet snapshot data to the external memory, after receiving the segments of the packet snapshot data, reporting, by the external memory, a completion signal to a software driver, wherein the completion signal indicates that transfer of the packet snapshot data is completed; and
after receiving the completion signal, reading, by the software driver, the packet snapshot data from the external memory so as to complete output of the whole snapshot; and
wherein after the ME enters the snapshot external transmission mode, the reading the segments of the packet snapshot data in the snapshot cache of the ME from the first address to the last address further comprises:
after the ME enters the snapshot external transmission mode, reading, by a packet scheduling module, the segments of the packet snapshot data in sequence from an address 0 to an address N-1; and
after each segment of the packet snapshot data is read out, correspondingly adding, by the packet scheduling module, address information to the segment of the packet snapshot data according to a read-out sequence, and storing the segments of the packet snapshot data in the external memory successively.

9.  A device for realizing a snapshot of packet intermediate data via a micro engine (ME), comprising: the ME, a software driver, and an external memory outside the ME; 
wherein the ME is configured to perform, through debugging instructions, a snapshot of packet intermediate data to obtain packet snapshot data, and store, according to a software command issued by the software driver, the packet snapshot data in the external memory for output;
wherein the software driver is configured to issue the software command to the ME;
wherein the external memory is configured to store the packet snapshot data and complete bus-out of the packet snapshot data;
wherein the ME further comprises: a snapshot cache, which is configured to, after the ME executes the debugging instructions and extracts the packet intermediate data stored in a packet memory, store the packet intermediate data moved from the packet memory;
wherein the ME is further configured to, after entering a snapshot external transmission mode, read segments of the packet snapshot data in the snapshot cache of the ME from a first address to a last address; wherein after the packet intermediate data is completely moved and thus the snapshot is completed, the packet snapshot data is data obtained after the packet intermediate data is completely moved and thus the snapshot is completed;

wherein the software driver is further configured to, after receiving the completion signal, read the packet snapshot data from the external memory so as to complete output of the whole snapshot; and
wherein the ME further comprises a packet scheduling module, which is configured to, after the ME enters the snapshot external transmission mode, read the segments of the packet snapshot data in sequence from an address 0 to an address N-1, and after each segment of the packet snapshot data is read out, correspondingly add address information to the segment of the packet snapshot data according to a read-out sequence, and store the segments of the packet snapshot data in the external memory successively.

17.  A non-transitory computer storage medium having stored therein computer-executable instructions that, when executed by a processor, cause the processor to execute a method for realizing a snapshot of packet intermediate data via a micro engine (ME), the method comprising:
performing, through debugging instructions, a snapshot of packet intermediate data to obtain packet snapshot data; and
storing and outputting the packet snapshot data according to a software command, so as to move and store the packet snapshot data to an external memory outside the ME, enabling bus-out of the packet snapshot data through the external memory,

after the ME enters a snapshot external transmission mode, reading segments of the packet snapshot data in a snapshot cache of the ME from a first address to a last address; wherein the packet snapshot data is data obtained after the packet intermediate data is completely moved and thus the snapshot is completed;
transmitting the segments of the packet snapshot data to the external memory, after receiving the segments of the packet snapshot data, reporting, by the external memory, a completion signal to a software driver, wherein the completion signal indicates that transfer of the packet snapshot data is completed; and
after receiving the completion signal, reading, by the software driver, the packet snapshot data from the external memory so as to complete output of the whole snapshot; and
wherein after the ME enters the snapshot external transmission mode, the reading the segments of the packet snapshot data in the snapshot cache of the ME from the first address to the last address further comprises:
after the ME enters the snapshot external transmission mode, reading, by a packet scheduling module, the segments of the packet snapshot data in sequence from an address 0 to an address N-1; and
after each segment of the packet snapshot data is read out, correspondingly adding, by the packet scheduling module, address information to the segment of the packet snapshot data according to a read-out sequence, and storing the segments of the packet snapshot data in the external memory successively. 

The elements of independent Claims 1, 9, and 17 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/I.C./
Examiner, Art Unit 2114




/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114